Defendant getaits19-cv-00555 Document 1-1 Filed 07/29/19 Page 1 of 20 PagelD Page | of 4

West Virginia Secretary of State
Mac Warner

   

 

(http://www.sos.wv.gov)

EXHIBIT

A

http://apps.sos.wv.gov/business/service-of-process/Home/Details/241268 7/5/2019

 
Defendart detats19-cv-00555 Document 1-1 Filed 07/29/19 Page 2 of 20 PagelD Page 2 of 4

Home (http:/Awww.sos.wv.gov/pages/default.aspx) | Business4WV
(http://www.business4wv.com/b4wvpublic/) | News Center (/news/Pages/default.aspx) | ai
(http://www.facebook.com/wsos) __ (http://twitter.com/wvsosoffice) By
(http:/Awww.sos.wv.gov/_layouts/feed.aspx?xsl=1 &web=%2Fnews&page=26402023-f08d-44 1f-
9bbd-5690559009d1 &wp=d963eb34-2126-4d12-bf9a-8c46be406e7e)

Secretary of State (http://www.sos.wv.gov/Pages/default.aspx) > Business and Licensing
(https://sos.wv.gov/business/Pages/default.aspx) > Service of process search
(/business/service-of-process/) > Defendant details

http://apps.sos.wv.gov/business/service-of-process/Home/Details/24 1268 7/5/2019
Defendant dgtais19-cv-00555 Document 1-1 Filed 07/29/19 Page 3 of 20 PagelD Pate 3 of 4

Defendant details

Civil action #

19-C-513 (/business/service-of-process/Home/Search?CivilActionNumber=1 9-C-
513)

Defendant

NEWREZ LLC (/business/service-of-process/Home/Search?
DefendantName=NEWREZ%20LLC)

Agent

Corporation Service Company

Country
US - UNITED STATES

County

Kanawha

Service date

Friday, June 28, 2019

Certified number

92148901125134100002544451

Delivery date

USPS status

DELIVERED LEFT WITH INDIVIDUAL [details] (/business/service-of-
process/Home/USPSStatusDetails/24 1268)

City/State/Zip
Charleston, WV 25302

Was delivered

No

Signature image

No image present

http://apps.sos.wv.gov/business/service-of-process/Home/Details/24 1268 7/5/2019
Detendanfggeaglg 9-cv-00555 Document 1-1 Filed 07/29/19 Page 4 of 20 PagelD #Page 4 of 4

Please note: USPS requires a signature whenever certified mail is returned to
sender. When mail from the Secretary of State is returned, it is processed and
signed by the state’s central mailing office. If your mail was intended for a private
entity (that is, anyone other than a state officer or agency) and the signature below is
that of Adam Robinson, Central Mailing Office, Danny Pauley, Jim Carter,
Ronald Kushner or State of West Virginia, then your mail was NOT DELIVERED
and will be returned to the clerk of the appropriate court.

Home (ittost wy 20S Sao) ages/default.aspx) | ContactUs
ihiipe:tises.wi. fowl) agesifo tad. Bap) | Site Map (http:/;www.sos.wv.gov/Pages/sitemap.aspx) |
isclaimer (http://;www.sos.wv.gov/Pages/content-disclaimer.aspx)

west virginia (http:/Awww.wv.gov)

State Agency Directory (http://www.wv.gov/Pages/agencies.aspx) | Online Services
(http://apps.sos.wv.gov)

http://apps.sos.wv.gov/business/service-of-process/Home/Details/24 1268 7/5/2019
May. 22. 2019 2:53PM

Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 5 of 20 PagelD #: 11

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGIN

THOMAS L, ROOT, SR.
Plaintiff,
vy,

NEWREZZ LLC, d/b/a

KANAWHA CO. CIRCUIT CLERK

| No. 6305, 2/7

 

SHELLPOINTMORTGAGE SERVICING,

BANK OF AMERICA, N.A.,

COUNTRYWIDE HOME LOANS, INC., and
THE BANK OF NEW YORK MELLON f/k/a
THE BANK OF NEW YORK, as Trustee for
Certificateholders of CWABS, Inc., Asset-backed

Certificates, Series 2005-5,

Defendants.

Newrezz LLC
Bank of America, N.A.
Countrywide Home Loans, Inc.

The Bank of New York Mellon

 

 

 

 

Days to Answer Type of Service

30 Secretary of State

= — Secretary of State
30. Secretary of State

30. Secretary of State

 

PLEASE RETURN ALL FILE STAMPED COPIES AND ALL ORIGINAL SUMMONSES TO
COUNSEL FOR PLAINTIFF(S) FOR SERVICE OF PROCESS

Please issue summons in the above-styled action as indicated.

Oniginal and _1_ copy of Complaint furnished herewith.

T Type
Front $200. S135___
Isg Sum. ec} =©__No Sum. Iss
Prot lo Atty. __$20em X __

_Mailed CW/RM —__$5 clk X

Mailed to sos w/ck# ;
~ Sent to wick# % 5 mdf X y

 

EXHIBIT

_ 8

 
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 6 of 20 PagelD #: 12

May. 22, 2019 2:53PM

KANAWHA CO. CIRCUIT CLERK | No. 6305

P, 3/7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLAINTIFFS; Thomas L. Root, Sr, CASE NUMBER:
DEFENDANTS: Newrezz LLC
Bank of America, N.A.
Countrywide Home Loans, Inc,
Bank of New York Mellon
IL, TYPE OF CASE:
TORTS OTHER CIVIL
// Asbestos // Adoption // Appeal from Magistrate
Court
// Professional /x/ Contract // Petition for Modification
Malpractice of Magistrate Sentence
/{ Personal Injury // Real Property // Miscellaneous Civil
/J Product Liability // Mental Health /_/ Other
/_/ Other Tort // Appeal of Administrative
Agency
Th. JURY DEMAND: (X/ Yes // No
CASE WILL BE READY FOR TRIAL BY July 2020
IV. DO YOU OR ANY OF YOUR CLIENTS OR WITNESSES IN THIS CASE REQUIRE SPECIAL

ACCOMMODATIONS DUE TO A DISABILITY OR AGE? ~—// YES /X/ NO
IF YES, PLEASE SPECIFY:

i
if
if
tf
if

Wheelchair accessible hearing room and other facilides
Interpreter or other auxiliary aid for the hearing impaired
Reader or other auxiliary aid for the visually impaired
Spokesperson or other auxiliary aid for the speech impaired

Other:

 

 

 

 

 

Attorney Name:
Firm:

Address;

Telephone:

Daniel T. Lattanzi, Esq.
Pepper & Nason

8 Hale Street
Charleston, WV 25301

304/346-0361

Representing:

/SX/ Plaintiffs  // Defendant

Dated: May 20, 2019

OK

Signature

 
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 7 of 20 PagelD #: 13

May. 22. 2019 2:53PM KANAWHA CO. CIRCUIT CLERK | No. 6305 =P. 4/7

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST viegpan Uf E D

iy M4 (
THOMAS L. ROOT, SR. haylar,  €0
“AHHATS. Gon o>
Plaintiff, nr Seng /

CHR Ley
Y, crvit acrion no.[Q- C ‘5 Bue,
NEWREZZ LLC, d/b/a So l9NQO

SHELLPOINTMORTGAGE SERVICING,
BANK OF AMERICA, N.A.,

COUNTRYWIDE HOME LOANS, INC., and
THE BANK OF NEW YORK MELLON f/k/a
THE BANK OF NEW YORK, as Trustee for
Certificateholders of CWABS, Inc., Asset-backed
Certificates, Series 2005-5,

Defendants.
COMPLAINT

l This is an action arising out of a practice known as predatory lending, whereby a
national lender exploits unsophisticated consumers by persuading them to enter into an unwise loan
secured by their home. In this case, Defendants induced Plaintiff Thomas Root into an unwise home
loan based on an inflated appraisal. Plaintiff now brings this suit to save his home and for other
appropriate relief.

PARTIES

2. Plaintiff Thomas Root is a West Virginia resident living in Charleston, Kanawha

County, West Virginia. Plaintiff is unsophisticated in financial and mortgage matters.

3, Lender: Defendant Countrywide Home Loans, Inc, (‘‘Countrywide”) is a corporation

 

licensed to do business in West Virginia with a principal place of business at 4500 Park Granada,
Calabasas, California, 91302.
4, Former Servicer: Defendant Bank of America, N.A,, as successor by merger to BAC

Home Loans Servicing, LP (“BANA”), is a national bank with a principal place of business at 4500

1
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 8 of 20 PagelD #: 14

4

May. 22. 2019 2:53PM KANAWHA CO. CIRCUIT CLERK No, 6305 =P. 5/7

Park Granada, Calabasas, Califomia 91302.

5. Current Servicer; Defendant Newrezz LLC d/b/a Shellpoint Mortgage Servicing
(“Shellpoint”) is a company doing business in West Virginia with a principal place of business at
400 Chemical Road, Suite 200, Plymouth Meeting, PA 19462, Defendant Shellpoint is the current
servicer of the mortgage loan.

"6. Holder: Defendant The Bank of New York Mellon, {/k/a The Bank of New York, as
Trustee for the Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2005-5
(“BOYNM”) is the holder of the mortgage loan. Its principal place of business is located at 225
Liberty Street, New York, NY 10286, Defendant The Bank of New York Mellon is subject to all
claims and defenses Plaintiff may have arising out of the mortgage loan.

STATEMENT OF FACTS

7. (a) In 2005, Plaintiff was solicited by Defendant Countrywide Home Loans, Inc.
to finance the purchase of a foreclosed property in Kanawha County, West Virginia.

(b) Plaintiff proceeded to provide application information to Defendant
Countrywide by telephone.

8, (a) On information and belief, Defendant Countrywide arranged for and relied on
an appraisal of the home with an appraiser who, wpon information and belief, Defendant knew would
provide an inflated appraisal of the property.

(b) The appraiser provided an inflated appraisal of the home for $71,500 to enable
origination of the loan,
(c) Unbeknownst to Plaintiff, and on information and belief, the home had a fair

market value below the inflated appraisal amount,
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 9 of 20 PagelD #: 15
May. 22. 2019 2:53PM KANAWHA CO. CIRCUIT CLERK No. 6305 oP. 6/7

9. After the appraisal, Defendant Countrywide contacted Plaintiff and told him that it
would originate two separate mortgage loans for the home.

10. (a) On May 13, 2005, Plaintiff entered into the first loan agreement with
Defendant Countrywide with an initial ptincipal balance of $56,720 at an interest rate of 10.625%
payable over 30 years.

(b) On May 13, 2005, Plaintiff entered into the second loan agreement with
Defendant Countrywide with an initial principal balance of $14,180 at 13.5% over fifteen years with
a balloon payment due at the end of the mortgage loan.

(c) The closing was conducted in a hurried manner, such that Plaintiff was not
afford a reasonable opportunity to understand the essential terms and import of the transactions.

11. In May 2019, Plaintiff learned that the actual value of the home at the time of the first
and second loan was likely below the inflated appraisal amount.

12. Plaintiff has suffered annoyance and inconvenience, emotional distress, and fear of
the loss of his home.

COUNT I - UNCONSCIONABLE INDUCEMENT
13. Plaintiff incorporates the preceding pacamradlis by reference.
14. ‘Plaintiff and Defendants occupy unequal bargaining positions, including that:
(a) Plaintiff is an unsophisticated consumer.
(b) Defendants are large companies engaged in the business of making home
secured loans.
15. The mortgage loans were formed without a true meeting of the minds, caused by

circumstances including:

(a) Plaintiff has limited education and ability to understand financial transactions;
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 10 of 20 PagelD #: 16
May. 22. 2019 2:54PM KANAWHA CO. CIRCUIT CLERK | No. 6305 oP. 2/7

(b) | The contract at issue was adhesive and drafted by Defendants;

(c) Defendants’ misrepresentation regarding the value of the home: and

(d) The loan closing, conducted by Defendants, was extremely quick and did not
involve an explanation of the documents or terms of the loan or provide Plaintiff with a reasonable
opportunity to understand the transactions, such that he was unaware of the loan terms.

16. Under the circumstances alleged, the loans issued by Defendants were substantively
unconscionable, including a combined loan amount that far exceeded the value of the property, thus
making refinance or sale impossible and foreclosure a likelihood.

17. The mortgage loans were unconscionable, under all circumstances alleged, at the time
they were made and/or were induced by unconscionable conduct, and therefore are unenforceable.

WHEREFORE, Plaintiff respectfully requests the following relief:

(a) A declaration that the mortgage loans were induced by unconscionable
conduct and/or contained unconscionable terms, and that the loans are thus unenforceable, pursuant
to W. Va. Code § 46A-2-121(1);

(b) Actual damages equivalent to the amount paid plus amount claimed due under
the loans, and incidental and consequential damages;

(c) Appropriate civil penalties and reasonable attorney fees and the cost of this
litigation pursuant to W. Va. Code § 46A-5-101(1) & 106;

(d) Appropriate equitable relief; and

(c) Such other relief as the Court may deem equitable and just.

COUNT UI - ILLEGAL LOAN
18. Plaintiff incorporates the preceding paragraphs by reference.

19, Defendants willfully made mortgage loans with a combined principal amount that
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 11 of 20 PagelD #: 17

exceeded the fair market value of the property on the date the residential loans were made in
violation of West Virginia Code § 31-17-8(m)(8).
WHEREFORE, Plaintiff respectfully requests the following relief:
(a) The loans be declared void pursuant to West Virginia Code § 31-17-17;
(b) Actual damages, including retum of payments made on the loans;
(c) Reasonable attomey fees and the cost of this litigation; and
(d) Such other relief a the Court may deem equitable and just,

PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUKS SO TRIABLE.

of Z-

Daniel T. Lattanzi (WV Bar No. 10864)
Pepper & Nason

8 Hale Street

Charleston, WV 25301

Telephone: 304-346-0361

Facsimile: 304-346-1054

THOMAS L, ROOT, SR,,
By Counsel,
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 12 of 20 PagelD #: 18

IN THE CIRCUIT COURT OF KANAWHA COUNTY, Fhe Fre ta

 

THOMAS L. ROOT, SR.,
Plaintiff,
VS.

NEWREZZ LLC, d/b/a

SHELLPOINT MORTGAGE SERVICING,
BANK OF AMERICA, N.A.,

COUNTRYWIDE HOME LOANS, INC., and
THE BANK OF NEW YORK MELLONG f/k/al
THE BANK OF NEW YORK, as Trustee for
Certificateholders of CWABS, Inc., Asset-backed
Certificates, Series 2005-5,

Defendants.

 

 

2019 JUN -3 PM 2:03

CATHY S\GATSON, CLERK
KANAWHA Seance COURT

Civil Action No. 19-C-513
(Hon. Tera L. Salango)

BANK OF AMERICA, N.A. AND COUNTRYWIDE HOME LOANS, INC.’S
ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

COMES NOW, Defendants Bank of America, N.A. (“BANA”) and Countrywide Home

Loans, Inc. (“Countrywide”) (collectively, “Defendants”), by and through counsel and sets forth

their Answer and Affirmative Defenses to the complaint (“Complaint”) of Plaintiff Thomas Ls

Root, Sr. (“Plaintiff”). Unless expressly admitted herein, Defendants lack sufficient information

or knowledge to admit or deny the allegations of the Complaint and, on that basis, deny the

allegations.
COMPLAINT
1. The allegations contained in Paragraph | of the Complaint are denied.
PARTIES
2. With regard to the allegations contained in Paragraph 2 of the Complaint,

Defendants admit, upon information and belief, that Plaintiff is West Virginia resident living in

SH
EXHIBIT

C

   
   
   
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 13 of 20 PagelD #: 19

Charleston, Kanawha County, West Virginia. Defendants lack sufficient knowledge or
information to form a belief as to the truth of the allegations regarding Plaintiff's sophistication in
financial and mortgage matters, which are therefore denied. Any allegation not expressly admitted
herein is denied.

3. Lender: With regard to the allegations contained in Paragraph 3 of the Complaint,
Defendants admit that Countrywide Home Loans, Inc. is a corporation with a principal place of
business at 4500 Park Granada, Calabasas, CA, 91302. Any allegation not expressly admitted
herein is denied.

4, Former Servicer: With regard to the allegations contained in Paragraph 4 of the
Complaint, Defendants admit that that Bank of America, N.A. is a national banking association,
successor by merger to BAC Home Loans Servicing LP. BANA denies its principal place of
business is at 4500 Park Granada, Calabasas, California 91301, as its actual principal place of
business is at 100 North Tryon Street, Charlotte, North Carolina 28202.

5. Current Servicer: With regard to the allegations contained in Paragraph 5 of the
Complaint, these allegations are not directed toward Defendants, and therefore, require no
response. To the extent that a response is required, Defendants lack sufficient knowledge or
information to form a belief as to the truth of the allegations contained therein, and therefore, those
allegations are denied.

6. Holder: With regard to the allegations contained in Paragraph 6 of the Complaint,
these allegations are not directed toward Defendants, and therefore, require no response. To the
extent that a response is required, Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations contained therein, and therefore, those allegations are denied.
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 14 of 20 PagelD #: 20

STATEMENT OF FACTS

7 (a) With regard to the allegations contained in Paragraph 7 (a) of the Complaint,
Defendants admit that in 2005, Plaintiff was offered financing by Countrywide to purchase real
property located in Kanawha County, West Virginia. Any allegation not expressly admitted herein
is denied.

(b) With regard to the allegations contained in Paragraph 7 (b) of the Complaint,
Defendants admit, upon information and belief, that Plaintiff contacted Countrywide and provided
loan application information by telephone.

8. (a) With regard to the allegations contained in Paragraph 8 (a) of the Complaint,
Defendants admit that Countrywide arranged for an appraisal of the home, which was conducted
on or about April 11, 2005, relating to the loans at issue. All remaining allegations set forth in
Paragraph 8 (a) of the Complaint are denied.

(b) With regard to the allegations contained in Paragraph 8 (b) of the Complaint,
Defendants admit that an appraisal of the home was conducted and reflected an appraised value in
the amount of $71,500. All remaining allegations set forth in Paragraph 8 (b) of the Complaint
are denied.

(c) The allegations of Paragraph 8 (c) are denied.

9. With regard to the allegations contained in Paragraph 9 of the Complaint,
Defendants admit, upon information and belief, that Countrywide indicated to Plaintiff that it
would originate two separate mortgage loans for the home.

10. (a) With regard to the allegations contained in Paragraph 10 (a) of the Complaint,

Defendants admit that on May 13, 2005, Plaintiff entered into a loan agreement with Countrywide,
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 15 of 20 PagelD #: 21

with an initial principal balance of $56,720, at an interest rate of 10.500%, payable over 30 years.
Any allegation not expressly admitted herein is denied.

(b) With regard to the allegations contained in Paragraph 10 (b) of the Complaint,
Defendants admit that on May 13, 2005, Plaintiff entered into another loan agreement with
Countrywide, with an initial principal balance of $14,180, at an interest rate of 13.500%, payable
over 15 years, with a balloon payment due at the end of the loan term. Any allegation not expressly
admitted herein is denied.

(c) The allegations of Paragraph 10 (c) are denied.

11. The allegations of Paragraph 11 are denied.

12. Defendants lack sufficient knowledge or information to form a belief as to the truth
of the allegations contained in Paragraph 12 of the Complaint, and therefore, those allegations are
denied.

COUNT I - UNCONSCIONABLE INDUCEMENT

13. Defendants hereby adopt and incorporate their responses to the preceding
paragraphs as though set forth in full herein.

14. The allegations contained in Paragraph 14 of the Complaint, including
subparagraphs (a) through (b), state legal conclusions to which Defendants are not required to
respond, To the.extent a response may be required, the allegations of this paragraph are denied.

15. The allegations contained in Paragraph 15 of the Complaint, including
subparagraphs (a) through (d), state legal conclusions to which Defendants are not required to

respond. To the extent a response may be required, the allegations of this paragraph are denied.
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 16 of 20 PagelD #: 22

16. The allegations contained in Paragraph 16 of the Complaint state legal conclusions
to which Defendants are not required to respond. To the extent a response may be required, the
allegations of this paragraph are denied.

17. The allegations contained in Paragraph 17 of the Complaint state legal conclusions
to which Defendants are not required to respond. To the extent a response may be required, the
allegations of this paragraph are denied. In addition, Defendants deny Plaintiff is entitled to the
relief sought in subparagraphs (a) through (e) of the Wherefore Clause following Paragraph 17.

COUNT II - IELEGAL LOAN

18. Defendants hereby adopt and incorporate their responses to the preceding
paragraphs as though set forth in full herein.

19. The allegations contained in Paragraph 19 of the Complaint state legal conclusions
to which Defendants are not required to respond. To the extent a response may be required, the
allegations of this paragraph are denied. In addition, Defendants deny that Plaintiff is entitled to
the relief sought in subparagraphs (a) through (d) of the Wherefore Clause following Paragraph
19.

JURY DEMAND
Defendants deny that Plaintiff is entitled to a jury trial for any cause of action.
GENERAL DENIAL
Any allegation not specifically admitted herein is denied.
AFFIRMATIVE DEFENSES
FIRST DEFENSE

The Complaint fails to state a claim upon which relief may be granted.
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 17 of 20 PagelD #: 23

SECOND DEFENSE
Plaintiff's claims are barred by the applicable statutes of limitations.
THIRD DEFENSE
Defendants conducted themselves in conformity with applicable laws and regulations.
FOURTH DEFENSE
The Complaint is barred, in whole or in part, to the extent that Defendants’ alleged actions
were justified.
FIFTH DEFENSE
Defendants state that at all times relevant hereto they conducted themselves in good faith.
SIXTH DEFENSE
Defendants may be entitled to an award of their reasonable attorneys’ fees under W. Va.
Code § 46A—5—104.

SEVENTH DEFENSE

 

Plaintiff's claims are barred in whole or in part, or are subject to reduction, by the
affirmative defenses of accord and satisfaction; estoppel; laches; payment; release; res judicata;
unclean hands; failure to mitigate damages; statute of frauds, statutory protection and immunities.

EIGHTH DEFENSE

The alleged injuries and/or damages to the Plaintiff were or may have been caused by the
acts of others or through his own fault, and are in no way attributable to any wrong doing on the
part of Defendants.

NINTH DEFENSE
Defendants deny that they have breached any form of duty or standard with respect to the

Plaintiff.
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 18 of 20 PagelD #: 24

TENTH DEFENSE
The acts of others who are not Defendants, and who are not agents of Defendants, are the
sole cause of Plaintiffs damages, if any, and, therefore, the Plaintiff may not recover against
Defendants.
THIRTEENTH DEFENSE
The damages of which Plaintiff complains were not the proximate result of any acts or
omissions or commissions on the part of Defendants.
FOURTEENTH DEFENSE
Defendants hereby raise as an affirmative defense any immunity or defense available,
pursuant to § 46A-5-109 of the West Virginia Code relating to consumer credit and protection.
FIFTEENTH DEFENSE
Pursuant to W. Va. Code § 46A-5-101(8), if any alleged activity of Defendants are deemed
to be a violation, such activity was unintentional or the result of a bona fide error of fact
notwithstanding the maintenance of procedures reasonably adapted to avoid such violation or
error.
Defendants reserve the right to add additional affirmative defenses as the case proceeds
and the complaints and circumstances surrounding the case are revealed during discovery.

WHEREFORE, Defendants pray the Court to:

iL. Order that Plaintiff has and recovers nothing;
2. Dismiss Plaintiff's claims against Defendants with prejudice;
3, Tax the costs of this action, including reasonable attorneys’ fees as allowed by law,

against Plaintiff; and

4, Grant such other relief as it deems just and proper.
Case 2:19-cv-00555 Document1-1 Filed 07/29/19 Page 19 of 20 PagelD #: 25

Dated this the 30th day of May, 2019.

BANK OF AMERICA, N.A. and
Countrywide Home Loans, Inc.
By Counsel

   
  

Carrie Goodwin PeawAck (WVSB #7164)
James A. Kirby II] (WVSB #8564)
GOODWIN & Goopwin, LLP

300 Summers Street, Suite 1500
Charleston, West Virginia 25301

(304) 346-7000/(304) 344-9692

E-mail: cgf@goodwingoodwin.com
jak@eoodwingoodwin.com

 

 
Case 2:19-cv-00555 Document 1-1 Filed 07/29/19 Page 20 of 20 PagelD #: 26

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST vinbalbe E D

 

THOMAS L. ROOT, SR.,
Plaintiff,
VS.

NEWREZZ LLC, d/b/a

SHELLPOINT MORTGAGE SERVICING,
BANK OF AMERICA, N.A.,

COUNTRYWIDE HOME LOANS, INC., and
THE BANK OF NEW YORK MELLONG f/k/a
THE BANK OF NEW YORK, as Trustee for
Certificateholders of CWABS, Inc., Asset-backed
Certificates, Series 2005-5,

Defendants.

 

 

2019 JUN -3. PM 2:03
cane GAS AREAER

Civil Action No. 19-C-513
(Hon. Tera L. Salango)

CERTIFICATE OF SERVICE

I, James A. Kirby III, do hereby certify that on the 30" day of May, 2019, I served true and
exact copies of the foregoing Bank of America, N.A, and Countrywide Home Loans, Inc.’s
Answer and Affirmative Defenses to Plaintiff's Complaint on all known counsel of record, via
U.S. Postal Service, by placing the same in a properly stamped envelope addressed as follows:

Daniel T. Lattanzi, Esq.
Pepper & Nason
8 Hale Street
Charleston, West Virginia 25301
Counsel for Plaintiff

 

James A. Kirby IITGWVSB #8564)
